           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

 ONE WORLD TECHNOLOGIES, INC.,

                               Plaintiff,          Case No.: 18-cv-200
                        v.

 THE UNITED STATES OF AMERICA;
 U.S. DEPARTMENT OF HOMELAND
 SECURITY; U.S. CUSTOMS AND BORDER
 PROTECTION; and KEVIN K.
 McALEENAN, in his official capacity as
 Commissioner of U.S. Customs and Border
 Protection,
                            Defendants.


                             JOINT MOTION TO STAY THE CASE

       Plaintiff One World Technologies, Inc. (“One World”) and Defendants The United States

of America, United States Department of Homeland Security, United States Customs and Border

Protection (“Customs”), and Kevin K. McAleenan (collectively, the “Government”), by their

attorneys, jointly present this motion requesting that the Court enter an order staying all

proceedings in this case pending the finality of any appeals of the International Trade

Commission’s (“Commission”) issuance of a Final Determination in Investigation No. 337-TA-

1016M (“Modification Proceeding”), or, if no appeal is taken, once the time to file an appeal of

the Commission’s Final Determination has expired. In support of their motion, the parties state as

follows:

       Pursuant to its interpretation of the Limited Exclusion Order (“LEO”) issued by the

Commission in Investigation No. 337-TA-1016, Customs denied entry of one shipment of One

World’s Redesigned Garage Door Openers (“GDOs”), which was given entry number 442-

7562994. Customs subsequently denied One World’s protest for this shipment. One World

brought this action against the Government seeking reversal of the protest denial and release of
the detained shipment because the Redesigned GDOs did not infringe U.S. Patent No. 7,161,319

(the “’319 patent”).

       On August 2, 2018, One World petitioned the Commission to institute a modification

proceeding to determine if the Redesigned GDOs are covered by the LEO. On April 22, 2019, the

Chief Administrative Law Judge (“Chief ALJ”) issued a Recommended Determination finding

that the Redesigned GDOs do not infringe the ’319 patent and recommending that the LEO be

modified so as to not apply to the Redesigned GDOs. Court No. 19-0017, ECF No. 151-1.

       In light of the Chief ALJ’s recommended determination, Customs further considered its

application of the Commission’s remedial orders to One World’s Redesigned GDOs. On May 1,

2019, One World and the Government signed a Settlement Agreement, attached as Exhibit A.

Pursuant to the Settlement Agreement, One World and the Government agreed to stay this case

until the finality of any appeals of the Commission’s issuance of a Final Determination in the

Modification Proceeding, or, if no appeal is taken, once the time to file an appeal has expired. Ex.

A at § 1.1. The Commission’s decision is determinative of Customs’ future treatment of One

World’s Redesigned GDOs. Accordingly, a stay will ensure the parties’ and the Court’s time and

resources are not wasted while the Commission makes its final decision in the Modification

Proceeding.




                                                 2
Dated: May 1, 2019   Respectfully submitted,

                     By: /s/ Jason C. White
                             Jason C. White
                     Jason C. White
                     Michael Abernathy
                     Nicholas A. Restauri
                     Morgan, Lewis & Bockius LLP
                     77 West Wacker Drive
                     Chicago, IL 60601
                     Telephone: (312) 324-1000
                     Facsimile: (312) 324-1001

                     Attorneysfor Plaintiff One World Technologies Inc.




                     JOSEPH H. HUNT
                     Assistant Attorney General
                                            ,
                                 4 (
                     AMY Mi. RUBIN
                     Assistant Director
                     International Trade Field Office


                             DDON
                     EDWARD F. KENNY
                     MARCELLA POWELL
                     ALEXANDER VANDERWEIDE
                     Trial Attorneys
                     Civil Division, Dept. of Justice
                     Commercial Litigation Branch
                     26 Federal Plaza — Suite 346
                     New York, NY 10278
                     Tel. (212) 264-9230 or 0480

                     Attorneysfor Defendants




                       3
Case No. 1:18-cv-00200


                               CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, I caused the foregoing JOINT MOTION TO
STAY THE CASE to be electronically filed with the Clerk of the U.S. Court of International
Trade by using the CM/ECF system, which will automatically generate and serve notice of this
filing to all counsel of record.


                                                   /s/ Nina Armah
                                                  NINA ARMAH
                                                  Paralegal
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1111 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20004-2541
